41 N.Y.2d 929 (1977)
Julian Naetzker et al., Respondents,
v.
Brocton Central School District, Appellant.
Court of Appeals of the State of New York.
Argued February 14, 1977.
Decided March 24, 1977.
Stephen Teret for appellant.
C. De Forest Cummings, Jr., for respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*930MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and petitioner's application for a stay of arbitration denied. The owner's claim against the architects, which is cognizable in law either in contract or in tort, was interposed within the six-year Statute of Limitations applicable to contract actions. (CPLR 7502, subd [b]; Matter of Paver & Wildfoerster [Catholic High School Assn.], 38 N.Y.2d 669.) The facts in the present case are "remarkably like those" in Paver & Wildfoerster itself (38 NY2d, at p 676) and the rule articulated in that case is fully applicable to this one. Since the claim was timely asserted, it was error to stay arbitration.
Order reversed, etc.